UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 06-2200



In Re:   US AIRWAYS, INCORPORATED,

                                                              Debtor.
------------------------------------

PHILLIP H. FRAZIER,


                                              Plaintiff - Appellant,
           versus


US AIRWAYS, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cv-00534-LMB; BK-04-13819-SSM; AP-05-01131-SSM)


Submitted:   August 29, 2007            Decided:   September 12, 2007


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip H. Frazier, Appellant Pro Se.     Douglas Michael Foley,
MCGUIREWOODS, LLP, Norfolk, Virginia; Sarah Beckett Boehm,
MCGUIREWOODS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phillip H. Frazier appeals the district court’s order

affirming the bankruptcy court’s order granting summary judgment in

favor of US Airways, Inc., on his claims alleging retaliation,

malicious prosecution, and intentional infliction of emotional

distress.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     Frazier v. US Airways, Inc., Nos. 1:06-cv-00534-

LMB; BK-04-13819-SSM; AP-05-01131-SSM (E.D. Va. filed Oct. 3,

2006 & entered Oct. 4, 2006; March 28, 2006).             We dispense with

oral     argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                    - 2 -